Title: From John Adams to Samuel Dexter, 23 March 1801
From: Adams, John
To: Dexter, Samuel



Dear Sir
Stony field Quincy March 23d 1801

I left Washington on the 4th & arrived at Stony field on the 18, having trotted the bogs five hundred miles. I found about an hundred loads of sea weed in my barn yard, & recollecting Horaces “Et genus et virtus nisi cum re vilior alga est” I thought I had made a good exchange, if Ulysses is an orthodox authority in this case, which I dont believe, of honors & virtues, for manure. I have more reason than Ulysses had to enquire of Tiresias or some other prophet “Quibus amissas reparare queam res Artibus atque modis” I shall not however most certainly take the measures recommended by Tiresias. The 5th. & 6th satyrs of the second book of Horace have much good matter applicable to me. If you will read them, they will save me the trouble of writing & you of reading much, which I might commit to paper concerning myself.
All is still as night in this region. My respects to the President & compliments to Mr Maddison Lincoln Dearborne and love to Mrs Stoddert. Pray Mrs. Dexter to accept the kind regards of my family & you will do me a favor by letting me hear of your welfare.
With great & sincere esteem I am & ever shall be / your friend & humble servant.
